Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viedt (US 20180092485 A1), in view of Tsibulevskiy (US 20170079482 A1)  and further in view Huang (US 20040117945 A1).
Regarding claims 1 and 11, Viedt (US 20180092485 A1) discloses a shower
entertainment system, comprising:
a horizontally extendable shower rod comprising a first portion and a second
portion (Viedt, Fig. 1, items 5 and 13), wherein

disposed within the first portion (Viedt, ¶ [0015]: “the tubular body comprises a
multitude of segments that are fitted within each other in order to allow for
relative movement between the segments. This allows the user to easy adjust the
length of the tubular body to his or her personal needs and preferences.”);
a housing integrally formed with the first portion of the shower rod (Viedt, Fig. 3, item 1) ;
a plurality of speakers disposed within the housing, the plurality of speakers configured for playing sounds (Viedt, Fig. 1, two speakers each labelled as item 14); 
a processor disposed within the housing, the processor communicably coupled to the plurality of speakers (Viet, Fig. 5, items “Waterproof Speaker”, “Microcontroller”, located in the Tubular Body), the processor configured for: 
1) receiving audio data, via radio frequency, and playing said audio data on the plurality of speakers (Viedt, Fig. 1, items 14, Fig. 6, “Wireless Communication Device”, located in the Tubular Body ; ¶ [0017]: “received through the wireless communication device”), and 
a rechargeable battery disposed within the housing, the rechargeable speaker configured for providing power to the plurality of lights, the plurality of speakers and the processor (Viedt, Fig. 5, item “Rechargeable Battery”, located in the Tubular Body).
However, Viedt fails to teach 2) activating and deactivating the plurality of lights;
an exposed groove disposed along a top of the housing and extending from a first end of the housing to a second end of the housing, the groove configured for insertion of a plurality of hooks from which a shower curtain is hung; and a rechargeable battery 
In an analogous field of endeavor, Tsibulevskiy (US 20170079482 A1) discloses 2) activating and deactivating a plurality of lights disposed along an exterior surface of the shower rod (Tsibulevskiy, Fig. 10A, item 160; ¶ [0111]); 
the processor communicably coupled to the plurality of lights (Tsibulevskiy, ¶ [0144]: “The light sources may be battery-powered and/or electrically battery-powered or photovoltaicly powered. The light sources may be configured to turn on when the shower is on, or when the shower curtain is pulled or lifted. The light sources can be activated wirelessly through a computer, such as a tablet or a mobile phone.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Tsibulevskiy and Viedt to
provide controlled LED’s light to the shower rod.
However, the combination of Viedt and Tsibulevskiy fails to teach an exposed groove disposed along a top of the housing and extending from a first end of the housing to a second end of the housing, the groove configured for insertion of a plurality of hooks from which a shower curtain is hung.
In an analogous field of endeavor, Huang (US 20040117945 A1) discloses an exposed groove disposed along a top of the housing and extending from a first end of the housing to a second end of the housing (Huang, Fig. 4, item 52), the groove configured for insertion of a plurality of hooks from which a shower curtain is hung a sliding channel in the middle of the curtain track is arranged with a plurality of hooks”).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to add Huang to the combination of Viedt and Tsibulevskiy to provide a mechanism to hang a curtain.

Regarding claims 2 and 12, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 1 and 11 respectively.
Viedt, further discloses a shower entertainment system, wherein the first portion
comprises a track disposed within the channel comprising a rail configured for the
second portion to slide along (Viedt, ¶ [0015]: “The telescopic feature may be
implemented through a variety of means and is not meant to limit the scope of the
present invention.”).
Regarding claims 3 and 13, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 1 and 11 respectively.
The combination of Viedt and Tsibulevskiy fails to disclose a shower
entertainment system, wherein the second portion comprises a plurality of grooves
equally spaced apart from each other, wherein each groove of the plurality of grooves
are configured to indicate a different length of the shower rod based on a position of the second portion. However, a plurality of grooves to indicate the length of the shower rod
would have been determined on designer’s preferences since applicant has not
disclosed any unexpected benefits due to providing those grooves.
Claims 4 and 14, are rejected on the same rational as claims 3 and 13

Regarding claims 5 and 15, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 1 and 11 respectively.
Viedt, further discloses a shower entertainment system, wherein the processor is
further configured to be communicatively coupled, via radio frequency, to at least one
computing device via the communications network (Viedt, Fig. 5, item “Wireless
Communication Device”, ¶ [0016]: “The wireless communication device is
internally mounted within the tubular body and allows various external computing
devices to connect, control, and interact with the present invention. In particular,
the wireless communication allows the user to stream audio to the present
invention in order to be sounded by the waterproof speaker”).
Regarding claims 6 and 16, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 5 and 15 respectively.
Viedt, further discloses a shower entertainment system, wherein audio data is
configured to be sourced from the at least one computing device and further configured
to control operations associated with the shower entertainment system Viedt, ¶ [0016]:
“the wireless communication device allows external devices to control the present invention.”).
Regarding claims 7 and 17, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 1 and 11 respectively.
Tsibulevskiy further discloses a shower entertainment system, wherein the shower rod further comprises at least one sensor configured to be communicatively coupled to the at least one processor (Tsibulevskiy, ¶ [0160]: “the controller can include/host/be coupled to… sensors, such as light sensors, motion sensors, temperature sensors, water/moisture sensors, motion sensors”).
Therefore, it would have been obvious to apply the teaching of
Tsibulevsky to the devices of Viedt and Huang for the desirable purpose of providing sensor parameters to the controller to determine subsequent actions.
Regarding claims 8 and 18, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 7 and 17 respectively.
Tsibulevskiy further discloses a shower entertainment system, wherein the at least one sensor is a motion detector (Tsibulevskiy, ¶ [0160]: “the controller can include/host/be coupled to… motion sensors”) configured to activate power from the rechargeable battery to the processor (Tsibulevskiy, Fig. 18D, ¶ [0138]: “a processing circuit, powered via the power source 240PS” and ¶ [0133]: “the power source can comprise a rechargeable unit, whether in a wired or a wireless manner, such as to recharge a battery of the power source.”).
Therefore, it would have been obvious to apply the teaching of Tsibulevsky to the devices of Viedt and Huang for the desirable purpose of maintaining the battery charged.
Regarding claims 9 and 19, the combination of Viedt, Tsibulevskiy and Huang discloses all the limitations of claims 1 and 11 respectively.
Tsibulevskiy, further discloses a shower entertainment system, comprising a
waterproof visual display (Tsibulevskiy, ¶ [0141]: “a waterproof/water resistant
display, matte, glossy, or any other display”) configured to be communicatively
coupled to the processor (Tsibulevskiy, Fig. 18E, ¶ [0139]: “comprise…a display, …or
any other input or output device with a processing circuit”).
Therefore, it would have been obvious to apply the teaching of Tsibulevskiy to the devices of Viedt and Huang for the desirable purpose of displaying the water temperature.
Regarding claims 10 and 20, the combination of Viedt, Tsibulevskiy and Huang
discloses all the limitations of claims 1 and 11 respectively.
Tsibulevskiy, further discloses a shower entertainment system, wherein each of the plurality of lights are light-emitting diodes (Tsibulevskiy, Fig. 10A, item 160, ¶ [0111]: “a shower curtain having a plurality of light sources. A plurality of light sources 160 can include at least one light emitting diode (LED)”).
Therefore, it would have been obvious to apply the teaching of Tsibulevskiy to the devices of Viedt and Huang for the desirable purpose of illuminating the shower avoiding possibly falls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654